Citation Nr: 0929773	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  07-26 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for left knee 
strain with medial meniscus tear, status post partial 
meniscectomy with degenerative changes (left knee disability) 
for the period prior to April 4, 2008, and a rating in excess 
of 20 percent as of August 1, 2008.


REPRESENTATION

Veteran represented by:  Tennessee Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1983 to July 
1987, with additional unverified prior active service of 
three months and 21 days.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which continued the Veteran's prior 
rating of 10 percent for a left knee disability.  The Board 
notes that the RO subsequently granted a rating of 20 
percent, effective August 1, 2008.  See August 2008 rating 
decision.  However, the Veteran's appeal proceeds from the 
initial unfavorable rating decision because such was not a 
full grant of the benefit sought on appeal.  See AB v. Brown, 
6 Vet. App. 35, 39 (1993) (even if a rating is increased 
during the pendency of an appeal, a veteran is presumed to be 
seeking the highest possible rating, unless he expressly 
indicates otherwise).

The Board observes that the Veteran was scheduled for a video 
hearing before a Veterans Law Judge in July 2009.  However, 
his representative withdrew the request for a hearing in a 
July 2009 statement.  See 38 C.F.R. § 20.704(e) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that he is entitled to an increased 
rating for his left knee disability.  Upon review of the 
claims file, the Board finds that a remand is necessary to 
obtain outstanding records from the Social Security 
Administration (SSA).  Specifically, the Veteran indicated at 
the July 2008 VA examination that he is in receipt of SSA 
disability benefits.  As there is no indication that such 
benefits are not related to his left knee disability, such 
records are potentially relevant and must be obtained and 
associated with the claims file.  See 38 U.S.C.A. § 
5103A(c)(3); see also Voerth v. West, 13 Vet. App. 117 
(1999); Bell v. Derwinski, 2 Vet. App. 611 (1992).  As such, 
any determination pertinent to the Veteran's claim for SSA 
benefits, as well as any medical records relied upon 
concerning that claim, should be obtained and considered on 
remand.

The Board notes that the Veteran was provided with a VA 
examination in July 2008.  If a review of the SSA records, or 
any other evidence that may be submitted by the Veteran upon 
remand, indicates that his left knee disability has worsened 
since that time and an examination is necessary to determine 
the current severity of such disability, he should be 
scheduled for a VA examination.

Although the Board regrets the additional delay, it is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.  
38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Per notations in the July 2008 VA 
Joints examination report, the Veteran 
is currently receiving Social Security 
Disability benefits.  As such, any 
determination pertinent to the 
Veteran's claim for SSA benefits, as 
well as any medical records relied upon 
concerning that claim, should be 
obtained from SSA and associated with 
the claims file.  If such records 
cannot be obtained after reasonable 
efforts have been expended, the claims 
file should include documentation to 
that effect. 

2.  If a review of additional evidence 
received upon remand indicates that the 
Veteran's left knee disability has 
worsened since his July 2008 VA 
examination and an examination is 
necessary to determine the current 
severity of such disability, he should 
be scheduled for a VA examination.  The 
Veteran's claims file and a copy of 
this remand should be made available to 
the examiner for review.  The examiner 
should review the claims file in 
conjunction with the examination and 
make a note of such review in the 
examination report.  All necessary 
evaluations, studies, and tests should 
be conducted.  The examiner must 
provide a rationale for any opinion 
offered.

3.  After completing any further 
development as may be indicated by any 
response received as a consequence of 
the actions in the preceding 
paragraphs, the Veteran's claim should 
be readjudicated based on the entirety 
of the evidence.  If the claim remains 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case 
which addresses all evidence associated 
with the claims file since the last 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




